Per Curiam.
—.This is an appeal from, an interloe-‘ utory order, overruling a demurrer to. an amended bill. The appeal was taken and recorded on the 24th day of September, 1907, and “made returnable to the next succeeding term of said supreme court, to-wit: the second Tuesday in January, 1908,” considerably more than “ninety days from, the date” of the entry of the appeal, *658in violation of chapter 5638. laws of 1907, as construed and applied in the case of Parker v. Evening News Pub. Co., 54 Fla. 482, 44 South. Rep. 718.
The appeal is dismissed.
' Shackleford, C. J., Cockrell and Whitfield, JJ-, concur;
Taylor, Hocker and Parkhill, JJ., concur in the opinion.